DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on August 10, 2022 is acknowledged.
Claims 1-6 and 13-18 were cancelled by Applicant and claims 19-25 are newly added. As such, claims 7-12, 19-25 are pending in the instant application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 7-12, 19-25 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The phrase “at least one contoured packaging surface having a contour that matches a contour of an anatomical structure” recites the device in combination with the human, here, bones.  Examiner suggests providing an amendment clarifying that these statements are functional language or recitations of intended use, e.g., “at least one contoured packaging surface having a contour that is configured to match a contour of an anatomical structure” (emphasis added).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-10, 19-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sixto et al. (US 2011/0071573), hereinafter “Sixto”.
Regarding claim 7, Sixto discloses a surgical kit (4), comprising: at least one contoured packaging surface (26) having a contour that is configured to match a contour of a (flat) anatomical structure, the contoured packaging surface having one or more features (compartments between partitions 34) formed therein for receiving one or more medical devices provided based at least in part on the contour of the anatomical structure in a three-dimensional image (It is noted that the device of Sixto appears to be substantially identical to the device claimed, although possibly produced by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two); and a lid (12) connected under pressure with the at least one contoured packaging surface and having apertures (18) formed therein for sterilization of at least part of at least one of the one or more medical devices situated beneath the lid and atop the at least one contoured packaging surface (¶82).  
Regarding claim 8, Sixto discloses the surgical kit of claim 7, wherein the one or more medical devices include: contoured implants manufactured to match the contour of the anatomical structure of the 3D image (this statement is being interpreted as an intended use statement, i.e. the one or more medical devices are not positively claimed).
Regarding claim 9, Sixto discloses the surgical kit of claim 7, wherein the features include: recesses (compartments between partitions 32 are recessed) configured to receive at least one of one or more contoured implants, one or more surgical guides, one or more drills, or one or more screwdrivers.
Regarding claim 10, Sixto discloses the surgical kit of claim 7, further comprising: a layered packaging surface (36) having one or more features (40) formed therein for receiving one or more medical devices.  
Regarding claim 19, Sixto discloses the surgical kit of claim 7, wherein the one or more medical devices include one or more surgical guides at least one of selected or manufactured based on the contour of the anatomical structure of the 3D image.  
Regarding claim 20, Sixto discloses the surgical kit of claim 7, wherein the one or more medical devices include one or more surgical screws selected based on a thickness of bone exhibiting the contour of the anatomical structure of the 3D image (this statement is being interpreted as an intended use statement, i.e. the one or more medical devices are not positively claimed).
Regarding claim 21, Sixto discloses the surgical kit of claim 20, wherein the one or more medical devices include at least one of one or more drills or one or more screwdrivers selected based on the selection of the one or more surgical screws (this statement is being interpreted as an intended use statement, i.e. the one or more medical devices are not positively claimed).
Regarding claim 22, Sixto discloses the surgical kit of claim 7, wherein the features include one or more through holes (40) configured to receive one or more surgical screws selected based on a thickness of bone exhibiting the contour of the anatomical structure of the 3D image.  
Regarding claim 23, Sixto discloses the surgical kit of claim 10, wherein the layered packaging surface is configured to be nested or stacked atop the contoured packaging surface (FIG. 3).  
Regarding claim 24, Sixto discloses the surgical kit of claim 11, wherein the layered packaging surface (40, 28) has apertures for sterilization of at least part of at least one of one or more medical devices disposed between the contoured packaging surface and the layered packaging surface.  
Regarding claim 25, Sixto discloses the surgical kit of claim 7, wherein the contour of the anatomical structure that matches the contour of the contoured packaging surface comprises a contour of a defective anatomical structure (intended use).
Allowable Subject Matter
Claims 11-12 are rejected under 35 U.S.C. 101, as stated above, and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to correct the indefiniteness and rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Sixto discloses a surgical kit (4), comprising: at least one contoured packaging surface (26) having a contour that is configured to match a contour of a (flat) anatomical structure, the contoured packaging surface having one or more features (compartments between partitions 34) formed therein for receiving one or more medical devices provided based at least in part on the contour of the anatomical structure in a three-dimensional image (It is noted that the device of Sixto appears to be substantially identical to the device claimed, although possibly produced by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two); and a lid (12) connected under pressure with the at least one contoured packaging surface and having apertures (18) formed therein for sterilization of at least part of at least one of the one or more medical devices situated beneath the lid and atop the at least one contoured packaging surface (¶82).  However, the prior art, alone or in combination fails to teach wherein: the contoured packaging surface is configured to be nested or stacked atop the layered packaging surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775